                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION



 ROBERT WORRALL,
                                                          CV 18-189-DLC-JCL



                     Plaintiff,                            ORDER

             vs.

 POWER ENGINEERS, INC., POWER
 CONSTRUCTORS, INC., AND POWER
 TESTING AND ENERGIZATION, INC.,


                     Defendants.


      Defendants move for the admission ofD. John Ashby to practice before this

Court in this case with Jeffrey M. Roth to act as local counsel. Mr. Ashby's

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendants' motion to admit

Mr. Ashby pro hac vice is GRANTED on the condition that Mr. Ashby shall do his

own work. This means that Mr. Ashby must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel shall

take steps to register in the Court's electronic filing system ("CM-ECF"). Further

information is available on the Court's website, www.mtd.uscourts.gov, or from
the Clerk's Office. Mr. Ashby may move for the admission pro hac vice of one (1)

associate of his firm. Such associate, if duly admitted, shall be authorized to

participate in this case on the same terms and conditions as Mr. Ashby.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Ashby, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his/her admission under the terms set forth above.




                                 J remiah C. Lynch
                                                   c...
                                   nited States Magistrate Judge
